internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp b06-plr-139821-01 date date legend company mutual holding stock holding subsidiary state x state y year a year b year c agreement x date a date b date c plr-139821-01 date d business a business b business c business d a b this letter responds to your authorized representative’s letter dated date in which rulings were requested as to certain federal_income_tax consequences of a proposed transaction additional information was submitted on date date and date the information submitted for consideration is summarized below facts company was founded in year a and became a mutual_insurance_company in year b company is an accrual basis life_insurance_company within the meaning of sec_816 and files a separate calendar_year end federal_income_tax return company has outstanding a variety of life_insurance and annuity_contracts company also has outstanding contracts held as part of or in connection with tax-qualified retirement plans described in sec_401 sec_403 sec_403 sec_408 and sec_408a as a mutual_insurance_company company has no capital stock instead the members of company have both membership interests in company and contractual rights under insurance policies or annuity_contracts the membership interest gives members the company members the right to vote for the board_of directors of company and on significant corporate actions a votes per company member and the right to receive cash or assets or other consideration in the event of the demutualization dissolution or liquidation of company the company members’ membership interests are conferred by state x law and the articles of incorporation and bylaws of company not by the terms of an insurance_policy or annuity_contract company members’ contract rights entitle members or their beneficiaries to certain payments as specified in the policies in accordance with their terms and provisions if the insured dies or becomes disabled or when the contract matures or is surrendered and if the member has a participating policy to receive policy dividend payments if plr-139821-01 when and as declared by the board_of directors of company in accordance with the terms and provisions of those policies subsidiary was formed as a mutual_life_insurance_company in state y in year c subsidiary is engaged in business a business b business c and business d through four separate divisions on date a subsidiary and company entered into agreement x which provides that company and subsidiary will be brought together under a mutual insurance holding_company structure or some other mutually agreed upon structure the agreement provides that by date b subsidiary would file an application to reorganize itself under the state y mutual holding_company law and that subsidiary and company would then initiate proceedings to facilitate the reorganization of company into subsidiary 1’s mutual holding_company structure on date c subsidiary incorporated mutual holding as a mutual_insurance_company pursuant to the state y mutual holding_company law the members of subsidiary became members of mutual holding their membership interests in subsidiary became membership interests in mutual holding and their membership interests in subsidiary were extinguished subsidiary became a stock_life_insurance_company all of whose stock was issued to mutual holding mutual holding incorporated an intermediate holding_company subsidiary stock holding as a stock company and contributed the stock of subsidiary to stock holding on date d company filed its plan_of_reorganization pursuant to state x law description of the proposed transaction for what is represented as valid business reasons company proposes to undertake the following transactions pursuant to an overall plan_of_reorganization the reorganization pursuant to state x law company will amend and restate its articles of incorporation to authorize the issuance of capital stock company's corporate existence as a stock_life_insurance_company shall be a continuation of company's corporate existence as a mutual_life_insurance_company without interruption from company's initial date of organization every insurance_policy that is in force as of the effective date shall continue as an insurance_policy of the reorganized company the holder of a policy that is in force shall have the right to continue to receive policy dividends as provided for in the policy by operation of state y law the members of company will become members of mutual holding their membership interests in company will become membership interests in mutual holding and their membership interests in company will be extinguished i ii plr-139821-01 iii no securities of company will be surrendered or exchanged in the transaction no stock or security will be issued for dividend or interest arrearages iv company will issue shares of its capital stock to mutual holding the total number of shares company is authorized to issue in the recapitalization is b shares there will be a classes of common shares with the same rights preferences limitations and restrictions each holder of the common shares will be entitled to a votes for each share owned on each matter submitted to a vote of the holders of the common shares no other_property of company will be issued to the shareholders of company or mutual holding v mutual holding will contribute all of the shares of company to its subsidiary stock holding representations the taxpayer has made the following representations a company will issue only voting common_stock in the transaction b the fair_market_value of company’s shares deemed to be issued by company to the former company members approximately equals the fair_market_value of the company membership interests surrendered in exchange therefor c at the time of the proposed transactions company will not have outstanding any stock_options warrants convertible securities or any other right that is convertible into any class of stock_or_securities of company d company will continue to conduct its business operations after the proposed transactions e company members will not retain any rights in company membership interests transferred to company in the deemed exchange for company shares f the conversion of company and deemed exchange are a single isolated transaction and are not part of a plan to periodically increase the proportionate interest of any company member in the assets or earnings_and_profits of company g each of the parties described in the transactions above will pay its own expenses if any incurred in connection with the transactions h company is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 plr-139821-01 i j k following the conversion of company its corporate existence will continue and it will be treated under state x law as the same entity that existed as a mutual_life_insurance_company the conversion of company and deemed exchange will not result in any fractional share interests in company the tax-qualified retirement contracts intended to qualify or be described in code sec_401 sec_403 sec_403 sec_408 and sec_408a are so qualified or described every policy that is in force on the effective date of the conversion and deemed exchanged shall continue as a policy of reorganized company and all contract rights of all policies shall be as they existed immediately prior to the reorganization the policies shall continue to remain in force under the policies’ terms the holder of a policy that is in force on the effective date shall continue to have the right to receive policy dividends as provided for in the policy a policyholder’s rights to benefits values guarantees and other contractual obligations of company shall continue after the effective date as obligations of reorganized company l company members will not receive any property other than company shares in the conversion of company and deemed exchange m the fair_market_value of the mutual holding membership rights to be received by the company members in the reorganization will approximately equal the fair_market_value of the membership rights in company to be exchanged therefor n there is no plan or intention by the company members who own percent or more of the membership interests in company and to the best of the knowledge of the management of company there is no plan or intention on the part of the remaining company members to sell exchange or otherwise dispose_of a number of membership interests in mutual holding received in the transaction that would reduce the company members’ ownership of mutual holding to a number of interests having a value as of the date of the transaction of less than percent of the value of all of the formerly outstanding membership interests of company as of the same date no payments will be made to dissenters or in lieu of fractional membership interests no membership interests will be acquired by mutual holding or stock holding prior to the reorganization o company has no plan to issue additional shares of its stock that would result in stock holding losing control of company within the meaning of sec_368 of the internal_revenue_code p mutual holding has no plan or intention to liquidate company to merge company into another corporation to cause company to sell or otherwise dispose_of any of its assets except for dispositions made in the ordinary course of business or to sell or otherwise dispose any of the company stock acquired in plr-139821-01 the transaction except for the transfer to stock holding as described in sec_368 of the internal_revenue_code q stock holding has no plan or intention to liquidate company to merge company into another corporation to cause company to sell or otherwise dispose_of any of its assets except for dispositions made in the ordinary course of business or to sell or otherwise dispose any of the company stock acquired in the transaction r mutual holding has no intention to reacquire any of its membership interests issued in the transaction s mutual holding will acquire company’s stock solely in exchange for mutual holding membership interests no company stock or company membership interests will be redeemed further no liabilities of company or of the shareholders of company will be assumed by mutual holding or stock holding nor will any of the company stock be subject_to any liabilities t at the time of the transaction company will not have outstanding any warrants options convertible securities or any other type of right pursuant to which any person could acquire stock in company which if exercised or converted would affect mutual holding’s acquisition or stock holding’s retention of control of company as described in sec_368 of the internal_revenue_code u mutual holding does not own directly or indirectly nor has it owned during the past five years directly or indirectly any stock of company v no two parties to the reorganization are investment companies as defined in sec_368 and iv of the internal_revenue_code w there will be no dissenter’s rights in the transaction x on the date of the transaction the fair_market_value of the assets of company will exceed the sum of its liabilities plus the liabilities if any to which the assets are subject y following the reorganization company will continue its historic_business and or use a significant part of its historic_business rulings based solely on the information provided and the representations made we hold as follows the reorganization will be treated as i the transfer of the company membership rights by the company members to company in exchange for all the outstanding_stock of company ii the transfer of the company stock by the plr-139821-01 company stockholders to mutual holding in exchange for membership interests in mutual holding and iii the transfer of the company stock by mutual holding to stock holding in exchange for stock of stock holding the deemed transfer of the company membership rights by the company members to company in exchange for all the outstanding_stock of company will be a reorganization within the meaning of sec_368 company will be a_party_to_a_reorganization within the meaning of sec_368 an owner of a company membership interest will recognize no gain_or_loss on the exchange of its membership interest in company for company stock sec_354 company will recognize no gain_or_loss on the issuance of company stock in exchange for company membership rights sec_1032 the basis of the company stock received in exchange for a company membership interest will equal the basis of the company membership interest surrendered ie zero sec_358 rev_rul 1971_1_cb_113 revrul_74_277 c b the holding_period of the company stock received in the exchange will include the period the owner thereof held the company membership interest sec_1223 the exchange by the company members of their company stock for mutual holding membership interests will constitute a reorganization described in sec_368 the company members will recognize no gain_or_loss on the deemed exchange of their company stock for mutual holding membership interests sec_354 the basis of the mutual holding membership interests received in exchange for company stock will equal the basis of the company stock surrendered ie zero sec_358 the holding_period of the mutual holding membership interests received in the exchange will include the period the owner thereof held the company shares sec_1223 the transfer of the company stock by mutual holding to stock holding will not prevent the transfer of the company stock by the company stockholders to mutual holding from qualifying under sec_368 sec_368 plr-139821-01 the reorganization will have no effect on the date each life_insurance and annuity_contract of company was issued entered into purchased or came into existence for purposes of sec_72 sec_72 sec_72 sec_72 sec_72 sec_72 sec_72 sec_72 sec_101 sec_264 sec_264 sec_264 sec_7702 and sec_7702a moreover the reorganization will not require retesting or the starting of new test periods for the contracts under sec_264 sec_7702 b - e and 7702a c a the reorganization will have no effect on each life_insurance or annuity_contract of company for purposes of sec_72 sec_401 sec_402 sec_403 sec_408 and sec_408a the reorganization will not result in any transaction that constitutes a distribution in violation of sec_403 or otherwise disqualifies a sec_403 contract under sec_403 similarly the reorganization will not result in any transaction that constitutes an actual or deemed_distribution in violation of sec_401 or otherwise disqualifies a qualified_cash_or_deferred_arrangement within the meaning of sec_401 the reorganization will not constitute with respect to policies issued by the taxpayer prior to the effective date of the reorganization and that are tax qualified under sec_401 sec_403 or sec_408 a distribution from or a contribution to any of these policies plans or arrangements for federal_income_tax purposes the reorganization will not result in any transaction that constitutes a distribution and thus will not result in a any gross_income to the employee or the beneficiary of a tax-qualified retirement contract as a distribution from a qualified_retirement_plan under sec_72 prior to an actual receipt of some amount there from by such employee or beneficiary b any percent additional penalty tax under sec_72 for premature distributions from a qualified_retirement_plan c any percent or percent excise_tax under sec_4973 or sec_4979 respectively for excess_contributions to certain qualified_retirement_plans or d a designated_distribution under sec_3405 that is subject_to_withholding under sec_3405 or sec_3405 in view of our conclusion with respect to your other ruling requests it seems unlikely that the described proposed transaction results in a prohibited_transaction however sec_102 of the white house reorganization plan number of federal_register date generally provides that authority to issue rulings under sec_4975 of the code is transferred from the secretary_of_the_treasury to the secretary of labor accordingly we are unable to issue a ruling on this issue except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter plr-139821-01 this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely acting associate chief_counsel corporate by office of associate chief_counsel corporate alfred c bishop jr chief branch
